Franklin App. No. 97AP-860. This cause came on for further consideration of appellee’s fourth, fifth, and sixth notices of appellant’s failure to pay sanctions, and appellant’s motions for leave to file responses to the notices of failure of payment, a complaint for conversion and bad faith, a motion to dismiss notices of failure to pay sanctions, and to initiate contempt proceedings. Upon consideration thereof,
It is ordered by the court that appellant’s motions are denied.
It is further ordered, sua sponte, that appellant is found to be in contempt of this court, and appellee Seaway Food Town, Inc., may pursue collection of the attorney fee award. The Clerk of this court shall issue a certificate of judgment.